United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4138
                        ___________________________

                                David Mills Becker

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Dennis Crow; Robert Erlandson; Loyd Krein; Pete Freid; Roughrider Industries; NDSP

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of North Dakota - Bismarck
                                  ____________

                           Submitted: August 31, 2017
                            Filed: September 8, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
     David Becker appeals from the order of the District Court1 granting summary
judgment in favor of the remaining defendants in his 42 U.S.C. § 1983 action.

      After review, we conclude that summary judgment was proper for the reasons
explained by the district court. See Ebersole v. Novo Nordisk, Inc., 758 F.3d 917,
923 (8th Cir. 2014) (standard of review). The judgment is affirmed. See 8th Cir. R.
47B. Becker’s motion for appointment of counsel is denied.
                       ______________________________




      1
       The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota, adopting the report and recommendation of the
Honorable Charles S. Miller, United States Magistrate Judge for the District of North
Dakota.

                                         -2-